         Case 1:20-cr-00088-DLC Document 24 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------
                                        X
                                        :
UNITED STATES OF AMERICA,               :                 20Cr0088 (DLC)
                                        :
          -v-                           :                      ORDER
                                        :
GABRIEL DIXON,                          :
                                        :
                    Defendant.          :
                                        :
----------------------------------------X
DENISE COTE, District Judge:

    On June 18, this Court received an unsigned motion in an

envelope bearing a post mark of June 13.          It purports to be an

application to withdraw from a plea agreement with the

Government and perhaps as well to withdraw the plea of guilty

that the defendant entered on January 31, 2020.           The sentence is

currently scheduled for July 16, having been delayed due to the

COVID-19 pandemic.      it is hereby

    ORDERED that defense counsel shall submit a status letter

by June 26, 2020, regarding the motion received on June 18.


Dated:      New York, New York
            June 19, 2020


                                    ______________________________
                                            DENISE COTE
                                    United States District Judge
